Tilqhman C. J.
(After stating the indictment.) It is not necessary that the jury should find a man guilty of every thing charged in the indictment. It is sufficient if they find him guilty of part, provided that part be an indictable offence. The keeping of a disorderly house is not indictable, unless it be laid as a common nuisance ; because a house may be dis*300orderly without being injurious to any but its inhabitants; and it is the injury done to the public, which is the essence of the offence. But the jury have found, that he also disturbed his neighbours. That, however, is not the offence charged in the indictment. The charge is, that he kept a disorderly house, to the common nuisance, Ei?c. What was their reason for not saying, that it was a common nuisance, I know not; but as they did not think proper to find the defendant guilty generally, we must take it that he stands acquitted of every thing of which he was not found guilty. They have in fact found him guilty of no part of the matter charged in the indictment, but the keeping of a disorderly house, which is not alone indictable. I am of opinion, therefore, that the judgment which was given on this verdict against Edward Hunter, was erroneous and should be reversed.
Yeates J. concurred.
Brackenridge J. who was absent on account of sickness, gave no opinion.
Judgment reversed.